DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta (US 2014/0161936) in view of Renders et al (US 2013/0011527), hereinafter Renders.

Regarding claim 1, Trombetta discloses a system for making a beverage capsule (Fig. 1, item 10) for use in a beverage preparing machine, the system comprising: 
A filter station (Para. 0067) for sealing a filter (Fig. 3, item 14) to an interior space (Fig. 3, item 48) of a body (Fig. 3, items 12, for the beverage capsule to define an ingredients chamber (Fig. 3, item 46); 
(Para. 0067) for depositing a desired volume of desired ingredients (Fig. 3, item 16) into said ingredients chamber; and 
A cover sealing station (Para. 0065 and 0068) for sealing a cover (Fig. 5 and 6, items 18 and 50) to said body, so that a seal is located between an underside of said cover and a top of said body to define a hinge zone (Fig. 5, item 68) and a peel zone (Fig. 5, item 64) (Para. 0049 and 0050).
Trombetta does not expressly disclose said underside of said cover being peelably sealed to said top of said body at said peel zone to enable said cover to be peeled away from said body at said peel zone, and said underside of said cover being more securely sealed to said top of said body at said hinge zone than at said peel zone to deter said cover from being peeled away from said top of said body at said hinge zone.
However, Renders teaches an underside of a cover (Fig. 1, item 20) being peelably sealed to a top of a body at a peel zone (Fig. 1, item 22) to enable the cover to be peeled away from the body at the peel zone (Para. 0054-0059), and the underside of the cover being more securely sealed to the top of the body at a hinge zone (Fig. 2, item 21) than at the peel zone to deter the cover from being peeled away from the top of the body at the hinge zone (Para. 0054-0059).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Trombetta and Renders to modify the system of Trombetta to include the sealing configuration of Renders.  A person of ordinary skill in the art would have been motivated to make such change in order to preserve the freshness of the product by allowing the package to be reclosed (Trombetta, Para. 0003).

Regarding claim 2, Trombetta discloses the system wherein said filter has a basis weight of less than 40 gsm (Para. 0047).

Regarding claim 3, Trombetta discloses the system wherein said filter is pre-cut to a desired diameter (See annotated Fig. 3 below) that is larger than the diameter of said interior space (See annotated Fig. 3 below).

    PNG
    media_image1.png
    519
    501
    media_image1.png
    Greyscale


Regarding claim 4, Trometta discloses the system further comprising a cover pre-sealing station for sealing a portion of said cover to said body (Para. 0068) and a MAP station for replacing air in said capsule with an inert gas (Para. 0068) and sealing the remainder of said cover to said body (Para. 0068).

Regarding claim 5, Trombetta discloses the system wherein said peel zone is formed by sealing a portion of said cover to said body at a first temperature T1 (Para. 0066) and said hinge zone is formed by sealing the remaining portion of said cover to said body at a second temperature T2 (Para. 0066).
Trombetta in view of Renders does not expressly disclose that T2 is higher than T1.  However, Trombetta discloses choosing desired temperatures for each seal such that the desired bonding strength is achieved.  A person of ordinary skill in the art would recognize that in order to achieve a higher bonding strength, higher temperatures must be used. 

Regarding claim 6, Trombetta discloses the system wherein said peel zone is formed by sealing a portion of said cover to said body using a first sealing technique (Para. 0066, different techniques must be used to form different strength seals) (Para. 0055) that forms a peelable seal and said hinge zone is formed by sealing the remaining portion of said cover to said body using a second sealing (Para. 0066, different techniques must be used to form different strength seals) (Para. 0055) that is different from the first sealing technique and forms a stronger seal than the peelable seal (Para. 0055).

Regarding claim 7, Trombetta discloses the system wherein said cover sealing station includes one stage (Para. 0068) for forming said hinge zone and another stage (Para. 0065) for forming said peel zone (Para. 0055).

Regarding claim 8, Trombetta discloses the system wherein said cover sealing station includes two different sealing heads (Para. 0065 and 0068) where one of said sealing heads is adapted for forming said hinge zone (Para. 0068) and the other of said sealing heads (Para. 0065) is adapted for forming said peel zone (Para. 0055).

Regarding claim 9, Trombetta discloses the system wherein said peel zone is formed by sealing a portion of said cover to said body at a first temperature T1 (Para. 0066) and said hinge zone is formed by sealing the remaining portion of said cover to said body at a second temperature T2 (Para. 0066).
Trombetta in view of Renders does not expressly disclose that T2 is higher than T1.  However, Trombetta discloses choosing desired temperatures for each seal such that the desired bonding strength is achieved.  A person of ordinary skill in the art would recognize that in order to achieve a higher bonding strength, higher temperatures must be used. 

Regarding claim 10, Trombetta discloses the system wherein said peel zone is formed by sealing a portion of said cover to said body using a first sealing technique (Para. 0066, different techniques must be used to form different strength seals) (Para. 0055) that forms a peelable seal and said hinge zone is formed by sealing the remaining portion of said cover to said body using a second sealing technique (Para. 0066, different techniques must be used to form different strength seals) (Para. 0055) that is different from the first sealing technique and forms a stronger seal than the peelable seal (Para. 0055).

Regarding claim 16, Trombetta discloses the system wherein said filter is formed of bi-component fibers (Para. 0047).

Regarding claim 17, Trombetta discloses the system wherein the filter is sealed to said body within said interior space (Fig. 4, item 66) (Para. 0089).

Regarding claim 18, Trombetta discloses the system wherein said body includes a sidewall (Fig. 3, item 20) and an end wall (Fig. 3, item 22) that define said interior space (Fig. 3, item 24).

Regarding claim 19, Trombetta discloses the system wherein said filter is sealed to said sidewall (Fig. 3, filter 14 is sealed to sidewall 20) within said interior space at a location that is in the middle one-third of the distance between said opening and said end wall (Fig. 3, filter 14 is at a location that is in the middle one-third of the distance between the opening 26 and the end wall 22) (Para. 0065).

Regarding claim 20, Trombetta discloses the system wherein said filter, at its lowest point, is spaced a minimum distance D (See annotated Fig. 3 below) from said end wall to avoid said filter being contacted by a dispensing system (Fig. 3, item 34) during use of capsule in the machine (Para. 0041).

    PNG
    media_image2.png
    532
    571
    media_image2.png
    Greyscale

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta in view of Renders further in view of Andreae et al (US 2017/0008694).

Regarding claim 11, Trombetta in view of Renders is silent about the system wherein said body and said filter are each formed entirely of a substantially pure polymer material.
However, Andreae teaches a body (Fig. 3, item 12) and a filter (Fig. 3, item 17) each being formed of a substantially pure polymer material (Para. 0008) (Para. 0038).
It would have been obvious to a person of ordinary skill in the art having the teachings of Trombetta, Renders, and Andreae at the effective filing date of the invention to modify the invention of Trombetta in view of Renders to form the body and the filter from the a substantially pure polymer, as taught by Andreae.  A person ordinary skill in the art would have been motivated to make such change in order to utilize a material which is relatively stiff and dimensionally stable (Andreae, Para. 0008).

Regarding claim 12, Trombetta in view of Renders further in view of Andreae, as combined above, teaches the system wherein said cover is formed entirely of the same substantially pure polymer material as said body and said filter (Andreae, Para. 0038).

Regarding claim 13, Trombetta in view of Renders further in view of Andreae, as combined above, teaches the system wherein said substantially pure polymer material is selected from one of PP, PET or PLA (Andreae, Para. 0008, 0038).

Regarding claim 14, Trombetta in view of Renders further in view of Andreae, as combined above, teaches the system wherein said substantially pure polymer material is at least 90% pure by weight (Andreae, Para. 0008, 0038).

Regarding claim 15, Trombetta discloses the system wherein said substantially pure polymer material for said body includes a barrier material (Para. 0061 and 0062) that provides an oxygen barrier between an exterior of said capsule and said interior space (Para. 0061 and 0062).

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Trombetta does not disclose stations, Examiner disagrees.  In Para. 0065-0068 of Trombetta, Trombetta describes the processes of sealing the filter, depositing the ingredients, and sealing the cover and the apparatuses used to perform these processes, thus Trombetta discloses the filter station, ingredients station, and cover sealing station as claimed.  Therefore the rejection is maintained.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731